Citation Nr: 1317624	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  12-11 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin cancer of the right middle finger.

2.  Entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. § 4.30 for finger surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 24, 2013 statement, the Veteran requested a local hearing before a Decision Review Officer (DRO) at the Los Angeles RO.  

Pursuant to 38 C.F.R. § 3.103 (c) (2012), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  As the RO schedules DRO hearings, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a DRO hearing in accordance with her request.  The RO should notify the appellant and her representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

